In the
             Court of Appeals
     Second Appellate District of Texas
              at Fort Worth
           ___________________________
                No. 02-22-00284-CV
           ___________________________

IN THE INTEREST OF J.H., S.V., AND C.V., CHILDREN



        On Appeal from the 325th District Court
                Tarrant County, Texas
            Trial Court No. 325-695108-21


        Before Kerr, Birdwell, and Womack, JJ.
       Memorandum Opinion by Justice Womack
                          MEMORANDUM OPINION

                                 I. INTRODUCTION

      Appellant D.V. (Mother) appeals a judgment terminating her parent–child

relationship with her children, J.H., S.V., and C.V.1 The trial court found that the

Department of Family and Protective Services had proved four conduct-based

grounds for termination of Mother’s parental rights and that termination was in the

children’s best interest. See Tex. Fam. Code Ann. § 161.001(b)(1)(D), (E), (O), (R),

(2). The trial court awarded permanent managing conservatorship of J.H., S.V., and

C.V. to the Department. Mother timely appealed.

                                  II. BACKGROUND

      Mother’s appointed appellate counsel filed a brief asserting that “there are no

potential meritorious grounds for appeal” and that Mother’s appeal is therefore

frivolous. See Anders v. California, 386 U.S. 738, 744–45, 87 S. Ct. 1396, 1400 (1967);

see also In re K.M., 98 S.W.3d 774, 776–77 (Tex. App.—Fort Worth 2003, order)

(holding that Anders procedures apply in parental-rights termination cases), disp. on

merits, No. 2-01-349-CV, 2003 WL 2006583, at *1–3 (Tex. App.—Fort Worth May 1,

      1
         We use aliases for the children. See Tex. Fam. Code Ann. § 109.002(d); Tex. R.
App. P. 9.8(b)(2). The trial court also terminated the parent–child relationship
between J.H. and her alleged father, C.L. C.L. was never located and has not appealed
the trial court’s termination order. C.A.’s parent–child relationship with S.V. and C.V.
was also terminated. C.A. timely perfected his own appeal from the termination but
subsequently moved to dismiss his appeal. We granted the motion and dismissed
C.A.’s appeal only. In re J.H., No. 02-22-00284-CV, 2022 WL 4373601, at *1 (Tex.
App.—Fort Worth Sept. 22, 2022, no pet. h.) (mem. op.).


                                           2
2003, no pet.) (per curiam) (mem. op.). Counsel’s brief meets the Anders requirements

by presenting a professional evaluation of the record and demonstrating why there are

no arguable grounds to advance on appeal.

      We provided Mother the opportunity to obtain a copy of the appellate record

and to file a pro se response, but she did not do so. The Department has agreed that

Appellant has no meritorious grounds for appeal and thus has declined to file a

responsive brief.

                                  III. DISCUSSION

      When an Anders brief is filed, we must independently examine the appellate

record to determine if any arguable grounds for appeal exist. In re C.J., No. 02-18-

00219-CV, 2018 WL 4496240, at *1 (Tex. App.—Fort Worth Sept. 20, 2018, no pet.)

(mem. op.); see Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991). We also

consider the Anders brief itself and, if filed, any pro se response. In re K.M., No. 02-

18-00073-CV, 2018 WL 3288591, at *10 (Tex. App.—Fort Worth July 5, 2018, pet.

denied) (mem. op.); see In re Schulman, 252 S.W.3d 403, 408–09 (Tex. Crim. App. 2008)

(orig. proceeding).

      We have carefully reviewed appellate counsel’s Anders brief and the appellate

record. Having found no reversible error, we agree with counsel that this appeal is

without merit. See In re D.D., 279 S.W.3d 849, 850 (Tex. App.—Dallas 2009, pet.

denied); see also Bledsoe v. State, 178 S.W.3d 824, 827 (Tex. Crim. App. 2005).



                                           3
Therefore, we affirm the trial court’s judgment terminating the parent–child

relationship between Mother and J.H., S.V., and C.V.

      Counsel remains appointed in this appeal through proceedings in the supreme

court unless otherwise relieved from his duties for good cause in accordance with

Family Code Section 107.016. See Tex. Fam. Code Ann. § 107.016; In re P.M.,

520 S.W.3d 24, 27–28 (Tex. 2016) (order).

                                 IV. CONCLUSION

      We agree with counsel that Mother’s appeal is frivolous; thus, we affirm the

trial court’s judgment.

                                                       /s/ Dana Womack

                                                       Dana Womack
                                                       Justice

Delivered: November 17, 2022




                                            4